DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-16 are pending.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: a close prior art Murdoch et al (US 20200342136) teach a computing system and methods implemented in a decentralized network that implements a distributed ledger that backs one or more decentralized identities (DID) for one or more users of the computing system.  DID is used in relation to the selection of one or more localization rules that specify how a DID owner will receive, view and possibly interact with DID-related data from other decentralized network users. Various sets of rule are accessed.  The sets of rules specify how a DID owner will receive and view DID-related data received from a third party entity.  The sets of rules are applied to the DID-related data received from the third party entity.  The received DID-related data is modified such that the received DID-related data conforms to the one or more sets of rules.  The modified DID-related data is provided to the 
Another close prior art Liberty et al (US 20160055583) teach a mobile global exchange platform includes a processor, a hardware receiver that receives an indication that a sum is to be transferred between transaction systems, a determining component that determines a country of origin for the transaction systems, a data accessing component that accesses data structures that indicate financial regulatory schemes under which the transaction systems operate, an analyzing engine that analyzes the current regulatory schemes to determine how to transfer sums between the first and second transaction systems in accordance with each system's respective financial regulatory scheme, and a value transferring component configured to electronically transfer the sum, in compliance with the regulatory schemes of the transaction systems, so that the sum is transferred from one transaction system to another transaction system according to each system's respective current regulatory schemes. The regulatory schemes indicate a plurality of rules that are to be enforced when transferring value in or out of the country of origin, the first regulatory scheme having at least one rule that is different than the second regulatory scheme;  an analysis engine configured to conduct a real-time analysis of 
A relevant prior art Kim et al (US 20190372756) teach managing content based on blockchain using a blockchain network including at least one node and a system for performing the method, each node including an offline storage and a blockchain distributed storage to store a blockchain, the method including synchronizing, by a first node, a folder in the offline storage to the blockchain distributed storage, detecting raw data corresponding to content of a content file stored in the folder and determining version data of the content, generating a metadata set of the content file based on the version data, determining data for blockchain storage based on the version data and the metadata set and encrypting the data for blockchain storage, and storing transaction including the encrypted data in the blockchain. The system gives the authority to read/write the research notes stored in blockchain to other user(s) differentially and equally, making it easy to do collaboration, for example, collaboratively writing the research notes.  Particularly, it is possible to facilitate the collaboration with external users (e.g., external institutions and foreign 
Another relevant prior art Turetsky et al (US 20200118068) teach Hierarchical Blockchain Architecture for Global Trade Management (GTM). The hierarchical architecture improves the scalability of the GTM system by reducing the amount of data stored on the upper tier GTM subchain 100 and the international trade mainchain 105.  Partitioning operations of different GTM childchains and applications makes the system easier to update and maintain.  Limiting the complexity of the hierarchical architecture is also important because each blockchain must be connected by one or more two-way communication pegs or chain relays in order to support cross chain transactions.  
However the prior art of record does not disclose or make obvious the distinct features recited in independent claims 1 and 9 including identifying a first country using a public key and a second country using a destination address in a new blockchain value receive.  A local node is located in the first country/ second country.  The received new blockchain data value is transmitted to a foreign node in a blockchain network.  The foreign node is located in the second country if the local node is located in the first country 
The dependent claims being further limiting and definite are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        20 November 2021